 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          CASCADE DESIGNS INC,
 8                                   Plaintiff,
                                                              C18-1806 TSZ
 9                v.
                                                              MINUTE ORDER
10        JAB DISTRIBUTORS LLC,
11                                   Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)     Plaintiff’s Motion for Entry of Default, docket no. 6, is DEFERRED.
14
   Plaintiff failed to establish that Defendant was served with copies of the Complaint,
   Summons, and the Motion for Entry of Default. See, e.g., Declaration of Douglas A.
15
   Grady, docket no. 6-1, ¶ 4 (referencing Affidavit of Special Process Server, which has not
   been filed with the Court). Plaintiff is directed to file an Amended Exhibit 1 to the Grady
16
   declaration, docket no. 6-1, with proof of service.
17          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 30th day of January, 2019.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Karen Dews
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
